Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/22 has been entered.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites “…a point of the thinning edge that is closer the shaft center…”.  Examiner believes the claim should read “…a point of the thinning edge that is closer to the shaft center…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the specification does not describe the thinning edge as having a point that is closer to the shaft center in the radial direction than any other points of the thinning edge.  Additionally, the specification does not describe the thinning edge as having points.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…wherein the inner end of the thinning edge is defined as a point of the thinning edge that is closer the shaft center in the radial direction than any other points of the thinning edge…”  It is unclear if the recitation of “other points” is referencing a structural feature of the thinning edge or imaginary points along the line forming the thinning edge.
Claim 4 recites “…such that the straight portion becomes separated away from the shaft center…”  It is unclear how the straight portion is separated away from the shaft center because the straight portion is connected to the drill such that it is not “separated away”.
Claims 2-3 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE-102009025223-A1, hereinafter DE’223.
Regarding claim 1, DE’223 discloses a drill (See Figure 1) comprising: a body configured to extend along a shaft center (See Figure 4); a plurality of discharge grooves 9 provided in a helical shape in an outer peripheral surface of the body from a leading end portion of the body toward a base end portion of the body (See Figures 1 and 4); a cutting edge 3 provided on a ridge section between an inner face 7 of the discharge groove and a flank 5 (Note: the entire front surface of the drill bit rotationally rearward of the cutting edge 3 is being considered the flank) on the leading end portion of the body (See Figure 1), the inner face 7 being oriented toward a rotation direction side of the body (See Figures 1 and 4); a thinning edge 15 configured to extend from an inner end of the cutting edge 7, in a radial direction of the body, toward an inner side in the radial direction (See Figure 1); and a gash portion including a curved portion (See Figure Below) in which a first ridge line between the curved portion (Note: the first ridge line is formed by the intersection of the curved portion and the flank) and the flank extends while curving toward the rotation direction (See Figure Below), from an inner end of the thinning edge 15 toward an outer side in the radial direction (See Figure Below) wherein the inner end of the thinning edge 15 is defined as a point of the thinning edge that is closer to the shaft center in the radial direction than any other points of the thinning edge 15 (See Figure 1), and a straight portion (See Figure Below) in which a second ridge line between the straight portion and the flank (Note: the second ridge line is formed by the intersection of the straight portion and the flank) extends linearly from an outer end of the first ridge line (Note: the second ridge line is tangent to the first ridge line) in the radial direction toward the outer side in the radial direction, the straight portion being configured to connect to the discharge groove 9 further to the inner side in the radial direction than the outer peripheral surface of the body (See Figure 1).

    PNG
    media_image1.png
    902
    642
    media_image1.png
    Greyscale


Regarding claim 3, DE’223 discloses wherein as seen from a direction in which the shaft center extends, an angle between the second ridge line and a tangential line at the outer end of the first ridge line in the radial direction is equal to or less than 20 degrees (See Figure Above) (Note: the second ridge line is tangent to the first ridge line such that the angle between the second ridge line and a tangential line at the outer end of the first ridge line is zero).
Regarding claim 4, DE’223 discloses wherein the straight portion extends from the second ridge line toward the base end portion of the body such that the straight portion becomes separated away from the shaft center as approaching the base end portion (See Figure 13) (Note: the cutting edge 3 and the front surface of the drill is tapered towards the proximal end of the drill bit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-102009025223-A1, hereinafter DE’223.
Regarding claim 2, DE’223 discloses the drill of claim 1 as set forth above.  DE’223 does not explicitly disclose the distance at which the second ridge line connects to the discharge groove in relation to the shaft center.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’223 such that the distance from the shaft center to a position at which the second ridge line connects to the discharge groove is equal to or more than 30 percent and equal to or less than 45 percent of an outer diameter of the body since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In this case, one of ordinary skill in the art would modify the distance at which the second ridge line connects to the discharge groove in relation to the shaft in order to more efficiently produce cutting chips as well as facilitate the transport of cutting chips along the discharge grooves.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722